Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a multicomponent copolymer comprising a conjugated diene unit, a non-conjugated olefin unit and an aromatic unit, wherein a proportion of conjugated diene units bonded to a unit other than a conjugated diene unit out of the total conjugated diene units is 50% or more, and wherein a proportion of conjugated diene units bonded only to a conjugated diene unit out of the total conjugated diene units is 35% or less.  The closest prior art of record, Oishi et al. (WO 2015/190073), teaches a multicomponent copolymer that is made very similarly to that of Copolymer D of the instant invention, which has a proportion of conjugated diene units bonded only to a conjugated diene unit out of the total conjugated diene units of 43%.  As argued by the applicant in the response of April 22, 2021, this amount is far above the claimed amount of 35% or less.  Therefore, Oishi et al. cannot be said to teach this claim limitation and claim 1 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767